Citation Nr: 1510307	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-26 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for residuals of right leg fracture, to include the ankle.

2. Entitlement to service connection a back disorder.

3. Entitlement to service connection for a right knee disorder.


WITNESS AT HEARING ON APPEAL

The Veteran

REPRESENTATION

Appellant represented by:	Arizona Veterans Service Commission



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1960 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in January 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The right leg/ankle fracture claim is decided below.  The remaining issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

With resolution of the doubt in his favor, the Veteran's right ankle ligament ossification.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disorder are approximated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).

The Veteran sprained his right ankle in February 2007, and a private physician x-rayed the Veteran's ankle in March 2007.  In addition to "a new injury at the base of his fibula," the Veteran's x-rays revealed "interosseous ligament ossification" that was "old" and resulted from "a high ankle sprain with probable fracture."  This satisfies the first elements.

As to the second and third elements of service connection, the Board finds that the Veteran's claimed in-service ankle trauma, to which he testified in January 2015 and recounted to the physician above, is consistent with the places, types, and circumstances of the Veteran's service in the Army at that time.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).  

The Veteran's DD Form 214 shows that his infantry service included extensive time as a paratrooper.  In such a position, the Veteran engaged in activities that highly impacted his lower extremities, and which resulted in several service-connected disabilities.  38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  

All three prongs are met, and service connection is granted.



ORDER

Service connection for residuals of right leg fracture, to include the ankle, is granted.


REMAND

The Veteran asserts that he injured his low back and right knee during combat in Vietnam.  He alleges that he has experienced back and knee pain ever since the in-service incident.  As a factual matter, the described combat-related injury is presumed to have occurred.  See 38 U.S.C.A. § 1154(b).  Therefore, an addendum opinion is required from the February 2012 VA examiner.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his claimed back disability that may not have been previously sought and received by VA.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Return the Veteran's claims file to the examiner who provided the February 2012 examinations.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this Remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The claims folder, and a copy of this Remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this Remand. 

c) The examiner must state the medical and factual basis or bases for any opinions rendered based on his clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

d) If the examiner finds he cannot provide a requested finding without resort to pure speculation, he must explain why.  He must indicate whether his inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

e) The examiner's attention is called to the following evidence:

(i) The claimed combat-related injuries to the low back and right knee are presumed to have occurred as described by the Veteran, even though there is no documentation of the injury in the service treatment records.  

(ii) The Veteran's service personnel records show 72 parachute jumps spanning over a decade.  See VBMS entry from 8/9/2012.

(iii)	The Veteran's right leg/ankle fracture residuals are service-connected as a result of the action issued in this remand.

f) The examiner must respond to the following inquiries, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

(i) Was the Veteran's low back disorder incurred in or is it etiologically related to his period of service? 

(ii) Was the Veteran's right knee disorder incurred in or is it etiologically related to his period of service? 

3. Review the medical examination report obtained to ensure that the Remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4. Readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


